UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDWIN C. DIAZ,

                                   Plaintiff,

                     -against-                                 20-CV-1551 (LLS)

 SOCIAL SECURITY ADMINISTRATION                               CIVIL JUDGMENT
 DISABILITY; DR. JAMES TODD; DR. ANN
 MONIS; JUDGE JASON MILLER,

                                   Defendants.

       Pursuant to the order issued March 27, 2020, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed under 28

U.S.C. § 1915(e)(2)(B)(i), (ii).

       This civil judgment is to be mailed in chambers.

SO ORDERED.

 Dated:    March 27, 2020
           New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.
